DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
The Notice of Allowability is updated herein in order to consider the information disclosure statement filed 05/10/2021.
Please refer to the search notes and search strategies mailed 05/12/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/10/2021 in compliance with the provisions of 37 CFR 1.97. The communication from the European Patent Office dated 04/15/2021 does not call into question the patentability of the instant claims.

Closest Prior Art
	Please also refer to pages 2-4 of the Notice of Allowability mailed 10/08/2020 for an explanation as to the status of the claims and the reasons for withdrawal of the rejections previously of record.
Claim 1 recites:
A single-chain chimeric polypeptide, wherein the single-chain chimeric polypeptide comprises:
a transmembrane domain; and
a hormone receptor ligand binding domain, wherein:

the transmembrane domain and the hormone receptor ligand binding domain are not both present in the same endogenous single-chain polypeptide in a mammal; and
wherein the hormone receptor ligand binding domain is a ligand binding domain of a steroid.

Foster et al. (20160046700) teach a nucleic acid comprising
a) a first polynucleotide encoding an inducible chimeric stimulating molecule comprising:
(i) MyD88 polypeptide region or a truncated MyD88 polypeptide region lacking the TIR domain;
(ii) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain, and
(iii) a multimerization region; and
(iv) a membrane targeting region; and 
b) a second polynucleotide encoding a chimeric antigen receptor.

See claims 1 and 2 of the PGPUB. Foster et al. teach that the multimerization region (part (iii) of the first polynucleotide encoding the chimeric stimulating molecule) is a ligand binding region (see claim 3 of the PGPUB). According to the specification of Foster and colleagues, the ligand binding domain may be a steroid receptor ligand binding region (see paragraphs [0219]-[0220]; [0819]). Foster et al. also teach that the chimeric antigen receptor (part (b) of the polynucleotide construct comprises:
(i) a transmembrane region;
(ii) a T cell activation molecule; and
(iii) an antigen recognition moiety.

See claim 6 of the Foster PGPUB. Thus, Foster et al. teach a polynucleotide construct that encodes a chimeric stimulating molecule containing a ligand binding domain that can be from a steroid receptor and a chimeric antigen receptor containing a transmembrane region. Nevertheless, the inducible chimeric stimulating molecule (iMC) 
	As noted at pages 3-4 of the Notice of Allowance mailed 10/08/2020, the prior art references by Constantinescu et al. (PNAS, 2001; 98: 4379-4384—of record), Ashkar (EP 1912069—of record) and Powell et al. (WO2016073456—of record) do not teach a ligand binding domain from a steroid hormone receptor. In addition, according to the search report issued 03/28/2017 by the International Searching Authority for PCT/US2018/024916 (also made of record by Applicant), the prior art, including Constantinescu et al., did not teach or suggest the solution of fusing a steroid hormone receptor to a transmembrane domain (p. 12).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aisha Hasan on 09/30/2020 and again on 05/04/2021.
The application has been amended as follows: 
Please cancel claims 12, 13, 117 and 118.
Please add the word “receptor” after the word “steroid” in the last line of claim 1.
Please add the word “receptor” after the word “steroid” in the last line of claim 95.
Please amend claim 11 as follows:
11.  An isolated cell comprising the vector of claim 10.
Please amend claim 114 as follows:
114.  An isolated cell comprising the vector of claim 113.
Please amend claim 244 as follows:
244. The single-chain chimeric polypeptide of claim 243, wherein the ligand binding domain of the human estrogen receptor has a wildtype sequence, except that the ligand binding domain comprises one or both of a substitution at amino acid position 521 and a substitution at amino acid position 537, each numbered relative to the full-length wildtype sequence of human hormone receptor.

Conclusion
Claims 1, 9-11, 95, 112-114, 232-252 and 254-256 are allowed. The amendments are made to clarify the language of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649